 

~» Gag Pats cv-01210-N “Document,15 “Filed'07/92/19 Page lof2 PagelD126.......
con® i “ o ay no we. FU ae Ms 4 ue en ran vs
IN THE UNITED STATES DISTRICT COURT = 785 JUL -2 PH 2:36

FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION scpurvexsen..C™
UNITED STATES OF AMERICA, ex rel.
VIVIAN MILLER,
Plaintiffs,
V. Civil Case No. 3:18-CV-1210-N

ANGMAR MEDICAL HOLDINGS, INC. | FILED IN SEALED CASE
and ANGELS CARE HOME HEALTH,
INC.,

Defendants.

 

UNITED STATES OF AMERICA’S NOTICE OF CONSENT TO DISMISSAL
OF CASE UNDER THE FALSE CLAIMS ACT

 

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States of
America notifies the Court of its consent to dismissal, without prejudice as to the United
States, of this gui tam case.

1. Relators filed this case on behalf of the United States under the qui tam
provisions of the False Claims Act on May 11, 2018. On June 28, 2019, Relators filed a
Notice of Voluntary Dismissal, whereby they voluntarily dismissed the False Claims Act
case, noting the dismissal was without prejudice as to the United States.

2. The United States consents to the dismissal of this case without prejudice as
to the United States.

3. The United States requests that only the Complaint, this consent, and the
Court’s accompanying Order be unsealed.

4. A proposed Order accompanies this Notice.

United States of America’s Consent to Dismissal - Page 1
Case 3:18-cv-01210-N Document 15 Filed 07/02/19 Page2of2 PagelD 127

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

KATHERINE E. PFEIFLE
Assistant United States Attorney
Texas Bar No. 24041912

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214-659-8600
Facsimile: 214-659-8807

Email: Katherine.Pfeifle@usdoj.gov

 

 

CERTIFICATE OF SERVICE

 

I hereby certify that on July & 2019, a copy of the foregoing pleading and
proposed Order were mailed by first class mail to counsel for relators:

Kevin Colquitt

SBAITI & COMPANY, PLLC
1201 Elm Street, Suite 4010
Dallas, TX 75270

Anna C. Dover
MILBERG PHILLIPS GROSSMAN LLP

One Pennsylvania Plaza, Suite 1920

New York, NY 10119-0165
KATHERINE E. PFEIFLE
Assistant United States Attorney

 

United States of America’s Consent to Dismissal - Page 2

 
